Citation Nr: 1201231	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-29 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama




THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a back disorder.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected patellofemoral syndrome of the right knee. 




REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from August 1999 to February 2003. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the RO. 

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in April 2011.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).

The issue of whether there was clear and unmistakable error (CUE) in March 1, 2005 and June 13, 2007 rating decisions wherein the RO denied service connection for a back disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers it to the AOJ for appropriate action.  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a back disorder has been received.  Thus, to this extent, the Veteran's appeal is being granted.  The reopened claim of service connection for a back disorder is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  In an unappealed June 2007 rating decision, the RO continued a previous denial of service connection for arthralgia, claimed as back pain.

2.  The evidence associated with the claims folder subsequent to the RO's June 2007 rating decision, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of service connection for a back disorder. 

3.  The service-connected patellofemoral syndrome of the right knee is shown to be manifested by a decreased range of motion based on flexion no worse than 110 degrees, and no further loss on repetition or limitation of extension has been identified; extension of the knee is shown to be full.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for the assignment of a disability rating in excess of 10 percent for service-connected right knee patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5260, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in November 2008, prior to the adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  

The November 2008 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

Thus, with the record indicates that the Veteran received appropriate notice pursuant to VCAA respect to his increased rating claim.

The Board need not address the adequacy of the November 2008 notification letter, or whether VA has met its duty to assist the Veteran in the development of his new and material claim.  This is so because, as will be discussed in further detail in the following decision, the Board finds that the evidence received since the June 2007 final denial is new and material.  

As this portion of the Veteran's appeal is being allowed, there can be no prejudice to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his right knee claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, records from the Social Security Administration, private medical records and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As will be discussed, the Veteran was provided with VA examinations in November 2008 and February 2010.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record indicates that the February 2010 VA examiner reviewed the Veteran's medical records, he did not review the Veteran's claims folder.  The Board notes that the Veteran is not prejudiced by this lack of review as the examiner considered medical history as reported by the Veteran and described in his medical records which is consistent with that contained in his claims folder.  The Board therefore concludes that the VA examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011). 
 
The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  His failure to appear for a scheduled hearing with a Veterans Law Judge, and his subsequent failure to reschedule, is being treated as a withdrawal, as detailed in the Introduction.  See 38 C.F.R. § 20.704(d) (2011).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II.  Back Disability

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was revised in August 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2010)].  This change in the law pertains only to claims filed on or after August 29, 2001.  

Because the Veteran's claim to reopen was initiated in October 2008, this claim will be adjudicated by applying the revised section 3.156, which provides that new evidence means existing evidence not previously submitted to agency decision makers.  

Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Veteran was originally denied service connection for a back disability in a March 2005 rating decision.  He was notified of this decision and of his appeal rights but did not initiate an appeal of that denial.

Thereafter, in February 2007, the Veteran attempted to reopen his previously denied claim. That issue was denied in a June 2007 rating decision.  He was notified of this decision and of his appeal rights in a June 14, 2007 letter but did not initiate an appeal of that denial. 

When the Veteran's claim of entitlement to service connection for a back disability was denied in June 2007, the record contained the Veteran's service treatment records, VA treatment records, private medical records and a VA examination report.  

These documents indicate that the Veteran was administratively discharged from the Marine Corps due to chronic mechanical back pain.  Because the Veteran was diagnosed with "a physical condition (mechanical back pain) and not a disability" and a Physical Evaluation Board was not convened.  

Following his separation from service, a January 2005 VA examination diagnosed the Veteran with arthralgia and a February 2007 MRI revealed degenerative changes in his spine.  

Based on this evidence, the June 2007 rating decision continued the prior denial of service connection for a back disability.  The basis of the continued denial was the lack of evidence showing that the Veteran's back problem was related to his military service (in other words, a deficiency in the third Shedden element). 

As explained, the Veteran's claim of service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., since June 2007] raises a reasonable possibility of substantiating the Veteran's claim.

As noted, in the June 2007 rating decision, the Columbia RO denied the Veteran's claim of entitlement to service connection for a back disability because there was no evidence linking a current disability to the Veteran's military service. 

The evidence associated with the Veteran's claims folder since the June 2007 rating decision includes VA treatment records, statements from the Veteran, lay statements, private medical records and records from the Social Security Administration. 

In a November 2008 lay statement, S.H. indicated that the Veteran began to experience back pain during his military service which had continued to the present.  

In a May 2010 statement, the Veteran indicated that he had continued to experience back "pain since his discharge" from active duty service.  This evidence is "new" in that it was not of record at the time of the June 2007 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, a nexus between his currently diagnosed back disabilities and a disability during service.  See Shade, v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  

Inasmuch as the record indicates that the Veteran has a been diagnosed with degenerative changes of the lumbar spine and a disc bulge at L4-L5, and asserts experiencing continuous back pain since his active duty service, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.

Clearly, new and material evidence sufficient to reopen the previously denied claim for service connection for a back disability has been received.  Thus, the Board grants this aspect of the Veteran's appeal.  [The underlying claim for service connection for a back disability will be addressed in the Remand portion of this decision.]  


III.  Right Knee Patellofemoral Syndrome

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App.  202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2011).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2011).

The Veteran's right knee patellofemoral syndrome is currently rated under Diagnostic Codes 5260-5014.  (Limitation of flexion of the leg - Osteomalacia).  See 38 C.F.R. § 4.27 (2011) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the ones used by the RO, Diagnostic Codes 5260-5014.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As the Veteran's right knee disability is currently rated as 10 percent disabling, Diagnostic Code 5263 (Genu recurvatum) is not for application as it does not allow for a higher disability rating (i.e., in excess of 10 percent).  Moreover, the Board observes that the record does not indicate that this disability is present. 

There is also no competent and credible evidence indicating right knee functional impairment comparable to ankylosis, even with consideration of additional functional impairment due to pain, including on repeated use.  Diagnostic Code 5256 is therefore not applicable.  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992)). 

As the record does not indicate that the Veteran has had dislocated cartilage or underwent a removal of the cartilage in his knee, Diagnostic Codes 5258 and 5259 are not for application.  The evidence of record also does not indicate that the Veteran has tibia and fibula impairment and Diagnostic Code 5262 does not apply  In addition, X-rays taken during the November 2008 VA examination did not identify arthritis in the Veteran's right knee and Diagnostic Code 5003 is therefore not applicable. 

Since instability of the knees has not been identified by competent evidence (in fact, testing conducted during the February 2010 VA examination indicated that instability was not present), Diagnostic Code 5257 is not appropriate.  (The Board pauses to note that the November 2008 VA examiner documented that the Veteran reported a history of instability, a physical examination, however, indicated that instability of the right knee was not present.)  While Diagnostic Code 5257 also contemplates a recurrent subluxation of the knee, the record does not indicate that the Veteran experiences such symptomatology.

In this case, the record repeatedly indicates that the Veteran has limited right knee flexion.  As such, the Board finds that Diagnostic Code 5260 is applicable.  Moreover, based on the demonstrated loss of motion, the Board will also consider Diagnostic Code 5261 (limitation of extension of the leg). 

As noted, the RO has also applied Diagnostic Code 5014 (Osteomalacia).  In this capacity the Board notes that osteomalacia is defined as the "inadequate or delayed mineralization of osteoid in mature cortical and spongy bone."  See Dorland's Illustrated Medical Dictionary, 1335 (30th ed. 2003).

Upon review, however, there is no evidence that the Veteran has osteomalacia.  In fact, the February 2010 VA examination includes a November 2008 X-ray study which states that the Veteran's "bony mineralization is normal."  The June 2007 rating decision, along with all subsequent rating actions, provided no reasons or basis for the application Diagnostic Code 5014.  

The Board observes that ceasing to rate the Veteran's right knee patellofemoral syndrome under Diagnostic Code 5014 will have no practical effect, because both Diagnostic Codes 5014 and 5060 require rating the Veteran's disability on the range of motion of the affected joint. 

Utilizing Diagnostic Code 5060 and 5261 will allow the Board to rate the Veteran based on his symptoms, pain and a limited range of motion. Therefore, the Board concludes that the most appropriate Diagnostic Codes for the Veteran's right knee disability is 5060 and 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable evaluation is assigned for leg flexion limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A maximum 30 percent evaluation is warranted where flexion is limited to 30 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  

The Board observes that normal range of motion for the knee is defined as follows: flexion, 0 degrees to 140 degrees; and extension, 140 degrees to 0 degrees.  38 C.F.R. § 4.71, Plate II (2011).

The Veteran was afforded a VA examination in November 2008.  After conducting a physical examination, the examiner reported that the Veteran had full range of motion in his right knee.

A VA examination conducted in February 2010 revealed that the Veteran's right knee range of motion was limited to 125 degrees of flexion.  He was noted to have full extension of his right knee.

Range of motion studies conducted during the Veteran's VA outpatient treatment resulted in the following findings: 



Degrees



April 2007
May 2007
June 2007
July 2007
Flexion
110
112
112
130
Extension
0
Not discussed
Not discussed
Not discussed

As noted, the Veteran's right knee disability is assigned a 10 percent rating.  In order to warrant a 20 percent rating under Diagnostic Code 5260, the record must demonstrate that the Veteran's limitation of knee flexion meets or approximates 30 degrees.  

In this case, however, the Veteran's right knee range of motion far exceeded by level contemplated for an increased rating under Diagnostic Code 5260.  Clearly, a higher rating under this code is not warranted.  

Diagnostic Code 5261 contemplates a 20 percent evaluation with a limitation of knee extension to 15 degrees.  An increased rating based on limitation of extension is clearly not warranted where, as here, extension of the knee joints was normal.  

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).  

The Veteran has complained of knee pain and limited mobility.  The record also indicates that he utilizes a right knee brace and a cane.  

After conducting a physical examination, the November 2008 VA examiner stated that the Veteran did not experience any loss in his right knee range of motion following repetitive use.  

Similarly, the February 2010 VA examiner noted that, while the Veteran experienced pain following repetitive motion, he did not experience any additional functional limitation following repetitive use of his knee. 

As alluded to above, the Veteran's range of motion during the appeal period is not consistent with a compensable rating.  The Board notes, however, that the February 2010 VA examiner noted that the Veteran can only walk about 100 yards due to the functional impairment of his right knee disability.  

As the record does not indicate that the Veteran's limited range of motion warrants a compensable rating, the Board finds that the currently assigned 10 percent rating adequately compensates the Veteran for his decreased mobility and pain. 

In short, while the record indicates that the functional impairment of the Veteran's right knee is additionally limited by pain the evidence of record does not indicate that a disability rating in excess of the currently assigned 10 percent is warranted.  Phrased differently, the currently assigned 10 percent rating adequately compensates the Veteran for the functional impairment caused by his right knee disability. 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the August 2009 Statement of the Case (SOC) and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right knee disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

As new and material evidence has been received to reopen the previously denied claim of service connection for a back disorder, the appeal to this extent only is allowed, subject to further action as discussed hereinbelow.  

An evaluation in excess of 10 percent for the service-connected patellofemoral syndrome of the right knee is denied.



REMAND

As described, there is now of record evidence, in the form of lay statements from the Veteran and S.H. who reported that he had continued to experience back symptomatology since he separated from service.  This evidence, while sufficient to reopen the claim, is not sufficient to allow the claim.  

Specifically, while the Veteran and S.H are competent to testify that as symptoms capable of lay observation, the record does not indicate that they have the necessary medical training or experience to comment on complex medical questions such as the nature and etiology of the Veteran's back disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

Currently, the record is unclear as to the exact nature of the Veteran's back disability.  As discussed, the Veteran was administratively discharged from the Marine Corps due to a physical condition (as opposed to a physical disability).  It was noted that while the Veteran had chronic mechanical back pain there were no significant objective findings of a disability.

Following the Veteran's separation from service, a VA outpatient treatment report from September 2003 questioned whether the Veteran might have ankylosing spondylitis, however, during the January 2005 VA examination, the Veteran was diagnosed with arthralgia.  

A February 2007 MRI noted that the Veteran had a "congenitally narrow" spinal canal and a "mild disc bulge at L4-L5" and L5-S1 neural foramina narrowing.  

Accordingly, based on this evidentiary posture, the Board finds that this case contains medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions]. 

These questions concern the nature of the Veteran's back disability and whether any identified disability is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include his documented complaints of back pain. 

These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Finally, the Veteran has been receiving ongoing treatment from the VA Medical Center (VAMC) in Birmingham, Alabama.  

On Remand, any of the Veteran's relevant treatment records should also be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the reopened claim is REMANDED to the RO for the following action:

1. The RO should take all indicated action to obtain copies of any records of the Veteran's treatment for a spine condition by VA dated since April 2010.  These records should be incorporated into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated in the claims file. 

2.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed spine disorder.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner, to include X-ray studies, should be accomplished.  

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current disability had its clinical onset in service or otherwise is due to an injury or other event or incident of his period of active duty, to include his documented in-service complaints of back pain.  Complete rationale for all opinions expressed should be provided.

3.  After completing all indicated development, the RO then should readjudicate the claim of service connection for a spine disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


